

116 HR 6822 IH: National Public Health Corps Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6822IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Houlahan (for herself, Mr. Bera, Mr. Foster, Mr. Waltz, Ms. Schrier, Ms. Sewell of Alabama, Mr. Larson of Connecticut, Mr. Moulton, Mr. Cisneros, Ms. Spanberger, Mr. Soto, Mr. Carson of Indiana, Mr. Kilmer, Mr. Fitzpatrick, Ms. Norton, Mr. Crow, Mr. Cox of California, Mr. Suozzi, Ms. Wild, Ms. Slotkin, Mr. Panetta, Ms. Adams, Mrs. Kirkpatrick, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the National and Community Service Act of 1990 to establish a national public health service program to respond to public health emergencies, including the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the National Public Health Corps Act of 2020.2.National Public Health Service Program(a)National Public Health Service ProgramSubtitle E of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.) is amended—(1)in section 151 (42 U.S.C. 12611)—(A)in paragraph (4), by striking and at the end;(B)in paragraph (5), by striking the period and inserting ; and; and(C)by adding at the end the following:(6)public health.;(2)in section 152 (42 U.S.C. 12612)—(A)in paragraph (b)—(i)by striking two; and(ii)by adding at the end the following paragraph:(3)A national public health service program.; and(B)in paragraph (c), by striking Both and inserting The;(3)by adding after section 154 (42 U.S.C. 12614) the following new section:154A.National public health service program(a)In general(1)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Director, in consultation with the Secretary, shall establish the national public health service program as a component of the National Civilian Community Corps Program as authorized by section 152(a).(2)PurposeUnder the national public health service program established under paragraph (1), the Director shall, in accordance with section 155(c), ensure the preparation and assignment of participants under such program to units which shall serve service sites in response to public health emergencies, including the COVID–19 pandemic.(3)NotificationNot later than 30 days after the establishment of the national public health service program, the Director shall notify the following about applying to participate in the national public health service program:(A)Volunteers under the Peace Corps Act (22 U.S.C. 2501 et seq.)—(i)as of the date of the enactment of the National Public Health Service Program Act of 2020; and(ii)that successfully completed the requirements of the Peace Corps Act (22 U.S.C. 2501 et seq.).(B)Volunteers under title I serving during the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))) who were unsuccessful in completing the requirements of such programs due to COVID–19.(C)Volunteers under title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.) serving during the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))) who were unsuccessful in completing the requirements of such programs due to COVID–19.(D)Any individuals from organizations the Director determines appropriate.(b)Eligible participantsThe Director shall establish criteria to determine eligibility for the national public health service program established under subsection (a).(c)Submissions by service sitesEach service site shall submit to the Director a request that includes—(1)the preference of such service site with respect to—(A)the number of participants under the national public health service program assigned to serve such service site;(B)the method of service for such participants; and(C)the duration of service for such participants;(2)information pertaining to the work such participants would be engaging in at such service site;(3)an agreement that such service site—(A)may receive training from the Secretary with respect to the appropriate use of contact tracing tools, including the Text Illness Monitoring system; and(B)shall provide personal protective equipment to such participants if the work such participants are assigned to do at such service site requires the use of such personal protective equipment; and(4)any other information that the Director, in coordination with the Secretary, determines necessary.(d)Assignment of national public health service program participants(1)Public health emergenciesIf a public health emergency is declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), the campus director may task participants under the national public health service program to assist in response.(2)AssignmentUnder paragraph (1), the Director, in coordination with the campus director, may—(A)assign interested participants under the national public health service program to service sites to assist with contact tracing, testing, and providing support for the administration of vaccinations for COVID–19;(B)make travel arrangements for the assigned national public health service program participants to service sites; and(C)provide funds to the service sites to which national public health service program participants are assigned, to enable such sites to coordinate and provide housing, living stipends, and insurance for those assigned members.(e)COVID–19 projectsWith respect to participants under the national public health service program who serve during the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))), the campus director shall encourage such participants to perform tasks, in-person or virtually, to address issues arising during such emergency period which include—(1)contact tracing;(2)supporting the administration of testing for COVID–19;(3)supporting the administration of vaccinations; and(4)any other activities recommended by the Secretary to address issues arising relating to COVID–19.(f)Secretary definedIn this section, the term Secretary means the Secretary of Health and Human Services acting through—(1)the Director of the Centers for Disease Control and Prevention; and(2)the Assistant Secretary for Preparedness and Response.;(4)in section 155 (42 U.S.C. 12615)—(A)in subsection (b)—(i)in paragraph (1), by striking in the national service and all that follows through Program and inserting in a program under section 152(b);(ii)in paragraph (2)—(I)by striking The Director and inserting (A) In general.—The Director; and(II)by adding at the end the following new subparagraph:(B)Preferred participants for national public health service programIn selecting individuals for the national public health service program, the Director shall prioritize applicants that, due to the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)))—(i)were selected to participate in a program under title I and title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.) but were unsuccessful in completing the requirements of such programs; and(ii)experienced unemployment.; and(iii)in paragraph (3)—(I)by striking To be selected and inserting (A) In general.—To be selected; and(II)by adding at the end the following new subparagraph:(B)National public health service program specific requirementsWith respect to an individual applying for participation in the national public health service program—(i)each individual shall include in the application under subparagraph (A)—(I)information about the work experience of the applicant and sufficient information to enable the Director to determine whether selection of the applicant for such program is appropriate; and(II)the preference of the applicant with respect to—(aa)length of service; and(bb)method of service (in-person, virtually, or a combination of virtual and in-person); and(ii)the Director may waive the application under subparagraph (A) and select, in accordance with paragraph (2), an individual under section 154A(a)(3).; and(B)in subsection (e)—(i)by striking The Director shall ensure and inserting (1) In general.—The Director shall ensure; and(ii)by adding at the end the following:(2)Units for national public health service programWith respect to a unit of participants under the national public health service program, the Director, in consultation with the campus director, may assign such unit to assist more than one service site depending on the number of participants requested by such service site under section 154A(c).;(5)in section 156 (42 U.S.C. 12616)—(A)in subsection (a)—(i)by striking Each member and inserting (1) In general.—Each member; and(ii)by adding at the end the following:(2)Waiver for national public health service program participantsWith respect to a participant under the national public health service program, the Director may waive or modify the requirements of paragraph (1) for such participant during an emergency period declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d).; and(B)in subsection (b), by adding at the end the following new paragraph:(3)National public health service programMembers of the Corps participating in the national public health service program—(A)shall receive the training required by State or Federal Government to perform tasks assigned to such member; and(B)may receive training from or approved by the Secretary of Health and Human Services with respect to the appropriate use of contact tracing tools, including the Text Illness Monitoring system.;(6)in section 157 (42 U.S.C. 12617)—(A)in subsection (a)(1), by adding public health, after conservation,;(B)in subsection (b)(1)—(i)in paragraph (A), by adding the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Assistant Secretary for Preparedness and Response, after Transportation,; and(ii)in paragraph (B), by adding service sites after entities; and(C)in subsection (c), by adding the following new paragraph:(3)Supporting COVID–19 responseThe campus director of participants under the national public health service program shall be encouraged to select projects that support the response to COVID–19 which may include contact tracing.; and(7)in section 165 (42 U.S.C. 12626) by adding at the end the following:(11)Contact tracingThe term contact tracing means the technological and interpersonal process of identifying persons who may have come into contact with an infected person and subsequently collecting further information about these contacts to implement mitigation measures and reduce infections in the population.(12)COVID–19The term COVID–19 means the 2019 novel coronavirus or the SARS–CoV–2.(13)Indian TribeThe term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community (including any Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602))) that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.(14)Medical Reserve CorpsThe term Medical Reserve Corps means the program established under section 2813 of the Public Health Service Act (42 U.S.C. 300hh–15).(15)Service siteThe term service site means any of the following:(A)An agency with the primary responsibility for public health within the State government, local government, Indian Tribe, territory, or possession of the United States; and(B)A Medicare Reserve Corps unit..(b)Clerical amendmentThe table of contents for the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is amended by adding after the item relating to section 154 the following:Sec. 154A. National public health service program..3.Authorities relating to COVID–19Not later than 30 days after the date of the enactment of this Act, the Chief Executive Officer of the Corporation for National and Community Service shall submit a report to the Committee on Education and Labor of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Appropriations of the Senate containing recommendations on any additional authorities the Chief Executive Officer believes are necessary to respond to issues related to the COVID–19 pandemic.